Exhibit 10.3

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“RSUs”) relating to its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s 2014 Stock
Incentive Plan (the “Plan”).

Grant Date:                     

Name of Grantee:                                 

Number of RSUs Covered by Grant:                     

Vesting Schedule:                     

 

Vesting Date

 

Number of RSUs

            , 20       #             , 20       #             , 20       #

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that unless otherwise specifically
provided herein, the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:   

 

      (Signature)    Company:   

 

      William R. Gupp, Senior Vice President, General Counsel and Secretary   

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

 

Restricted Stock Units    This grant is an award of restricted stock units in
the number of units set forth on the cover sheet, and subject to the vesting and
other conditions described below (the “RSUs”). Each RSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in
this Agreement and the Plan. Your RSUs may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the RSUs be
made subject to execution, attachment or similar process. Vesting    Your RSUs
will vest as to thirty three and one-third percent (331/3%) of the total number
of RSUs covered by this grant, on each anniversary of the grant, as shown on the
cover sheet; provided, that you continue to provide services to the Company or a
Subsidiary as an employee or a Service Provider (“Services”) on each such
vesting date. The resulting aggregate number of vested RSUs will be rounded to
the nearest whole number, and you may not vest in more than the number of RSUs
covered by this grant. Delivery    As soon as practicable following the vesting
of the RSUs hereunder, the Company will issue to you a share certificate for the
shares of Stock to which such vested RSUs relate. In the alternative, the
Company may use the book-entry method of share recordation to indicate your
share ownership. You will have no further rights with regard to a RSU once the
share of Stock related to such RSU has been issued. Early Vesting   

Upon the termination of your Services, other than by reason of your death,
Disability, Retirement, or termination by the Company without “Cause” or at your
election with “Good Reason,” any RSUs that have not vested hereunder shall
immediately be deemed forfeited.

 

In the event of the termination of your Services because of your death,
Disability, Retirement or termination by the Company without “Cause” or at your
election with “Good Reason”, any RSUs that have not vested hereunder shall
immediately become fully vested. (For purposes of clarification, these vesting
provisions apply notwithstanding any different vesting provision in the Plan.)

 

“Cause” means one of the following reasons for which your employment with the
Company is terminated: (1) Your willful or grossly negligent misconduct that is
materially injurious to the Company; (2) Your embezzlement or misappropriation
of funds or property of the Company; (3) Your conviction of a felony or the
entrance of a plea of guilty or nolo contendere to a felony; (4) Your conviction
of any crime involving fraud, dishonesty, moral turpitude or breach of trust or
the entrance of a plea of guilty or nolo contendere to such a crime; or (5) Your
willful failure or refusal by you to devote your full business time (other than
on account of disability or approved leave) and attention to the performance of
your duties and responsibilities if such breach has not been cured within 15
days after written notice thereof is given to you by the Board of Directors.

 

“Good Reason” shall exist upon: (1) a material and adverse change in your status
or position(s) as an officer or management employee of the Company, including,
without limitation, any adverse change in your status or position as an employee
of the Company as a result of a material diminution in your duties or
responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Company that is cured promptly upon your giving
notice), or any removal of you from or any failure to reappoint or reelect you
to such position(s) (except in connection with your termination other than for
Good Reason); (2) a 10% or



--------------------------------------------------------------------------------

  

greater reduction in your aggregate base salary and targeted bonus, other than
any such reduction proportionately consistent with a general reduction of pay
across the executive staff as a group, as an economic or strategic measure due
to poor financial performance by the Company; (3) the failure by the Company to
continue in effect any material employee benefit plan (excluding any equity
compensation plan) in which you are participating (or plans providing you with
similar benefits that are not materially reduced in the aggregate) other than as
a result of the normal expiration of any such plan in accordance with its terms;
or the taking of any action, or the failure to act, by the Company or any
successor which would adversely affect your continued participation in any of
such plans on at least as favorable a basis to you or which would materially
reduce your benefits under any of such plans; (4) Company’s requiring you to be
based at an office that is both more than 50 miles from where your office is
located and further from your then current residence; or (5) a material breach
by the Company of any agreement with you; provided, however, that if any of the
conditions exists, you must provide written notice to the Company no more than
ninety (90) calendar days following the initial existence of the condition and
your intention to terminate your employment for Good Reason. Upon such notice,
the Company shall have a period of thirty (30) calendar days during which it may
remedy the condition and, if the Company fails to remedy such condition, you
terminate your Services within ninety (90) calendar days following such failure.

 

In the event of a Change in Control, any RSUs that have not vested hereunder
shall immediately become fully vested. “Change in Control” shall have the
meaning given to such term in the Change in Control Severance Agreement between
you and the Company, provided that in all cases such Change in Control
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).

 

Notwithstanding any provision to the contrary in any other agreement between you
and the Company (including, but not limited to, any Employment Agreement,
Severance Agreement or Change in Control Severance Agreement, RSUs granted
hereunder shall not be subject to the terms set forth in any such agreement and
shall vest and settle solely according to the terms and conditions set forth
herein.

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of vesting in RSUs (including any employment taxes that may become
payable if you become eligible for Retirement prior to the end of the
performance period for the RSUs) or delivery of Stock acquired under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting in RSUs
or delivery of shares arising from this grant, the Company shall have the right
to require such payments from you, withhold shares that would otherwise have
been issued to you under this Agreement or withhold such amounts from other
payments due to you from the Company or any Affiliate. Retention Rights    This
Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your service with the
Company at any time and for any reason. Shareholder Rights   

Except as provided in the following paragraph, you do not have any of the rights
of a shareholder with respect to the RSUs.

 

If, prior to the vesting date, the Company declares a cash dividend on the
Stock, you will be credited with dividend equivalents in an amount

determined based on the dividends that you would have received, had you held
shares of Stock equal to the vested number of your RSUs from the date of your
award to the date of the distribution of shares of Stock following the vesting
of your RSUs, and assuming that the dividends were reinvested in Stock (and any
dividends on such shares were reinvested in Stock). Any such dividend
equivalents will be subject to the same vesting conditions as the shares
represented by your RSUs and, in the event of vesting of your RSUs, credited
dividend equivalents will be settled as soon as practicable thereafter in cash.



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of RSUs covered by this grant may be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan. Your RSUs
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Section 409A    To the
extent applicable, the RSUs granted under this Agreement are intended to comply
with Section 409A of the Internal Revenue Code and the regulations and other
guidance promulgated thereunder (collectively, “Section 409A”). The provisions
of this paragraph shall qualify and supersede all other provisions of this
Agreement and the Plan as necessary to fulfill the foregoing intent. In
furtherance of the foregoing, any RSUs that accelerate and vest upon a
termination of Services hereunder and that are otherwise subject to Section 409A
shall accelerate and vest upon such a termination of Services solely if such
termination constitutes a “separation from service” within the meaning of
Section 409A. Additionally, if at the time of any such separation from service
you are entitled to accelerated vesting of any RSUs granted hereunder and are
also a “specified employee” (within the meaning of Section 409A and as
determined by the Company) and such RSUs granted hereunder may not be settled
without subjecting you to additional tax, interest and/or penalties under
Section 409A, then such RSUs shall accelerate and vest upon your separation from
service but shall not settle until the earlier of (i) your death or (ii) the
first business day of the seventh (7th) month immediately following your
separation from service. For purposes of Section 409A, each tranche of RSUs
granted hereunder shall be treated as a separate payment and not as one of a
series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). The Plan   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of RSUs. Any prior agreements, commitments or
negotiations concerning this grant are superseded.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to
receive, the Company would be pleased to provide copies. Please contact the
Director of Human Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and

conditions described above and in the Plan.